Citation Nr: 1415397	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-20 887	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating higher than 30 percent for migraine headaches. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2004 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  While on appeal in a rating decision in January 2008, the RO increased the rating to 30 percent, effective from the date of award of service connection.

In October 2010, the Veteran did not appear for a hearing, scheduled at his request, before the Board.  

In October 2011, the Board remanded the claim for increase for migraine headaches for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

Migraine headaches are not productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).



On the initial rating claim for migraine headaches, the RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for migraine headaches by notice provided to the Veteran upon discharge from service in January 2007, as the Veteran was participating in the VA Benefits Delivery at Discharge Program.  

Where, as here, service connection has been granted and an initial disability rating has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for headaches, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additionally available evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in July 2007, December 2007, and in November 2008.





The Board has reviewed the reports of the examinations and finds the examinations are adequate to decide the claim, because the examiners considered the Veteran's history and described the disability in sufficient detail so that the Board's decision is fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, there is no evidence in the records dated subsequent to the most recent VA examination that shows a material change to warrant a reexamination.  38 C.F.R. § 3.327(a).

To the extent that the examination reports suggested that the Veteran's migraine headaches produce "significant effects" on his employment, the Board remanded the claim to request that the Veteran provide documentation of any negative impact his migraine headaches had on his employment, including absenteeism, poor job performance, or accommodations for his disability made by his employer, so that the Board would have a factual basis upon which to determine whether migraine headaches produced "severe economic inadaptability," a requisite finding for entitlement to the next higher rating.  

The RO sent the Veteran a letter requesting this information in November 2011; however, the letter was returned as undeliverable, as the Veteran no longer resides at the most recent address he had provided to VA.  The RO obtained the forwarding address from the postal service and accordingly reissued the letter in January 2012.  However, no response has been received.  

As the RO sent the request for information to the most current address available, the RO completed the Board's requested development to the extent possible, and no further action under the duty to assist is required.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).
 


As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Procedural History and Rating Criteria

In a rating decision in April 2007, the RO granted service connection for migraine headaches, and initially assigned a noncompensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  



In a subsequent rating decision in January 2008, the RO granted higher rating of 30 percent, effective the date of the award of service connection, January 11, 2007, the date of the Veteran's discharge from service.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  

The criteria for a maximum 50 percent rating for migraine headaches are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The term "productive of severe economic inadaptability" does not require that a veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

There is no other potentially applicable Diagnostic Code. 

Evidence
On VA examination in July 2007, the Veteran stated that he worked full-time as an oilfield worker and that he had lost less than one week of work in the prior year due to illness.  The Veteran did state that his migraine headaches caused significant effects on his employment, producing decreased concentration, inappropriate behavior, difficulty following instructions, decreased mobility, visual difficulty, lack of stamina, weakness or fatigue, and pain.
VA records in August 2007, show that the Veteran gave a history of two to three migraines headaches a week.  
In a statement in October 2007, the Veteran stated that he had a minimum of 11 migraine headaches a month in the last six months.  He submitted monthly calendar pages from April through September 2007 on which he annotated the days on which he experienced a migraine headache.   


The Veteran experienced migraine headache episodes on 11 days in April 2007, 12 days in May, June and August 2007, 13 days in July 2007, and 14 days in September 2007.
On VA neurological examination in December 2007, the Veteran stated that he had two to three migraine headaches a week, but that less than half of the episodes were prostrating.  He stated that he took three different prescription medications to treat migraine headaches, including a prophylactic medication, a medication to treat acute episodes that caused drowsiness, which he took when at home, and medication to treat acute episodes that did not cause drowsiness, which he took when working.  
The Veteran stated that his migraine headaches caused significant effects on his employment, including increased absenteeism, increased tardiness, decreased concentration, and pain.  He further stated that when he had a migraine headache at work he had to rest for about one hour before his medication alleviated the symptoms.  In a statement in October 2008, the Veteran stated that he had between 10 and 17 severe migraine headaches a month.   
On VA examination in November 2008, the Veteran stated that the frequency of migraine headache had increased to four or five headaches a week with each episode lasting between two and twenty-four hours.  He characterized most of the headaches as prostrating.  He stated that his migraine headaches caused significant effects on his employment, resulting in memory loss, decreased concentration, impaired social interaction, and pain.  

Analysis

The Veteran asserts that his headaches warrant a higher rating based on the frequency and incapacitating nature of the headaches.

As for the frequency and severity of the migraine headaches, VA records show that the Veteran has reported 10 to 17 headaches a month.  Moreover, most the headaches that have been characterized as prostrating.  


The record establishes that the Veteran experiences frequent, prostrating headaches, which is reflected in the current rating of 30 percent rating.  The remaining question is whether the migraine headaches occur very frequent with completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  

The record shows that the headaches occur on an average of more than one a month and headaches on occasion are characterized by prostrating attacks. 

As for whether the headaches are productive of severe economic inadaptability, complete inability to work need not be shown.  However, an impact on employment must nevertheless be demonstrated.  In 2007 and 2008, the Veteran reported experiencing "significant effects" on his employment due to headaches, including increased absenteeism and tardiness.  However, on VA examination in December 2007, the Veteran stated that he was employed full time as an oilfield worker, and that he had missed less than one week of work in the prior year due to headaches.  

Given the lack of objective evidence that the Veteran experienced severe economic inadaptability due to headaches, the Board remanded the claim to allow the RO to request such evidence from the Veteran.  The Veteran to date has failed to respond and the evidence of record fails to establish severe economic inadaptability.  

As severe economic inadaptability is a requisite element of the rating criteria for the next higher rating of 50 percent under Diagnostic Code 8100, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and a 50 percent schedular rating is not warranted.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.




	

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability level and symptomatology, as the Veteran has stated that his headaches are productive of frequent, severe, completely-prostrating episodes, symptoms expressly enumerated by the assigned schedular rating.  Moreover, he has not reported any symptoms not contemplated by the schedular rating, and the schedular rating provides a higher rating for more severe symptomatology.

In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).










A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial rating higher than 30 percent for migraine headaches is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


